DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group C, claims 27-28 in the reply filed on November 17th, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The non-elected groups have been cancelled in the 11/17/2020 response.  New claims 30-54 which are directed towards the elected group have been entered without objection.

Information Disclosure Statement
The information disclosure statement filed October 28, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30, 35-36, 39-50 and 52-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-80 of copending Application No. 16/904,520 (reference application). Claim 49 is evidenced by the specification of Application ‘520 (US 2020/0399824).  
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 30:  Application ‘520 recites the claimed process of making a durable sheet material (Application ‘520 claims 53 and/or 64).  Application ‘520 is not statutory double 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 35:  Application ‘520 recites the claimed polymer (claim 58).
Regarding claim 36:  Application ‘520 recites the claimed plasticizer (claim 63).
Regarding claim 39:  Application ‘520 recites the claimed crosslinker (claim 62).
Regarding claim 40:  Application ‘520 recites the claimed plasticizer (claim 40).
Regarding claims 41-45:  Application ‘520 further recites the step of contacting the inactivated biomass with a first crosslinker to form a tanned inactivated fungal mass, and subsequently contacting this tanned biomass with a polymer to form a re-tanned inactivated biomass (claim 64).  Recited tanning agents include tannic acid among other claimed species (Application ‘520 claim 73).
Regarding claim 46:  Application ‘520 recites the claimed polymers (e.g. polyethylene glycol among others; claim 69).
Regarding claim 47:  Application ‘520 recites calcium hydroxide (claims 53 and/or 64).
Regarding claim 48:  Application ‘520 recites ammonium sulfate (claims 53 and/or 64).
Regarding claim 49: Claims 49 are not explicitly recited in the claim language of Application ‘520.  However, Application ‘520 is described as a cohesive fungal biomass (see US 2020/0399824 ¶ [0060]) and the inactivated fungal biomass is taught to comprise a homogeneous mycological biopolymer (see XXX).  Case law holds that those portions of the In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).  MPEP §804.
Regarding claim 50:  Claim 50 contains a product-by-process claim within the claimed method claim, without method steps requiring the method of production.  Since Application ‘520 provides the claimed fungal biomass, the claimed product-by-process within the method claim has been interpreted as being met.
Regarding claim 52:  Application ‘520 recites a thermal dopant (claim 36).
Regarding claim 53:  Application ‘520 recites a step of adhering a non-fungal textile backing to the inactivated fungal biomass (claim 64).
Regarding claim 54:  Application ‘520 recites the claimed process step of applying the claimed ingredient to the durable sheet material (Application ‘520 claim 64).

Allowable Subject Matter
Claims 31-34, 37-38 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest the claimed method steps interspersed as claimed within the process of claim 30. 

Prior Art made of Record
Application 16/904,520 (US 2020/0399824) is the closest art of record.  This reference is not prior art, but has been applied as a double patenting rejection.
U.S. Patents 10,577,579; 10,590,379; 10,577,579; 10,787,638; and 9,796,898 are directed towards related compositions.  However these references do not fairly teach or suggest the process of claim 30 as presently claimed wherein the fungal mass is limed/delimed and crosslinked in the claimed manner.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767